Opinion issued June 7, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00578-CR
———————————
JOSE ANGEL
SEGURA, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Court at Law No. 2
Galveston County, Texas

Trial Court Cause No. 306074

 
MEMORANDUM
OPINION
Appellant,
Jose Angel Segura, was convicted by a jury of the Class B misdemeanor offense
of driving while intoxicated.  See Tex.
Penal Code Ann.§ 49.04 (West 2011). 
The trial court assessed a sentence of 10 days in the county jail.  After timely filing a notice of appeal on
appellant’s behalf, appellant’s appointed trial counsel was permitted to
withdraw from the case.
Because
the record contained no indication that appellant desired to proceed pro se,
that appellant had retained appellate counsel, or that the trial court had
appointed counsel to represent appellate counsel, this Court abated the appeal
and ordered the case remanded to the trial court for a hearing to determine
whether appellant still desired to pursue this appeal and, if so, the status of
appellant’s representation on appeal.  See, e.g., Ward v. State, 740 S.W.2d 794, 798 (Tex. Crim. App. 1987) (requiring
that, after permitting appointed trial counsel to withdraw, trial court must
either find that appellant is knowingly and voluntarily waiving right to
appointed counsel or appoint appellate counsel).
The
trial court conducted the hearing on May 12, 2012.  The reporter’s record of those proceedings has
been filed in this Court.
At
the hearing, appellant stated on the record in open court that he no longer
wished to continue this appeal.  When further
questioned by the trial court, appellant stated: “No, I don’t want to appeal.”
We
order the appeal reinstated.  Appellant
has not filed a written motion to dismiss the appeal.  See
Tex. R. App. P. 42.2(a).  However, given appellant’s expressed desire
on the record in open court to forego pursuit of his appeal, we conclude that
good cause exists to suspend the operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.  We have not issued a decision in the appeal.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).